Title: To Alexander Hamilton from William Ellery, 7 March 1791
From: Ellery, William
To: Hamilton, Alexander



Custom HouseNewport [Rhode Island] March 7th 1791
Sir,

Inclosed is a weekly return of Cash on hand, and also a Certificate of Registry No. 13 issued at the Port of Dighton by H Baylies Collector Mh. 27th 1790, and delivered up on account of transfer of property.
The Genl. Assembly of this State met at East Greenwich the last week. Previous to their meeting I requested two of the Deputies of this town to move for a cession of the right of the State to the Light-House and the Dwelling House adjoining; but a House was not formed until Thursday, and the Assembly rose on Saturday night, so that, it seems, there was no opportunity to bring this matter on the carpet. The Assembly will sit in course the first Wednesday in May next.
I have not as yet had an opportunity to sound Mr. Bowers who claims the land on which the Light House and Dwelling House stand. When I last wrote respecting this matter the Surveyor of this Port was about going to Swansey where Mr. Bowers lives, and through him I hoped to learn his sentiments; but he did not go. Since that time One of my Sons was at his House, but he was at Boston attending the General Court of which he is a member. I shall embrace the first opportunity for obtaining the information you desired.
In a Statement and remarks on my accounts I find monies I have furnished for the Light-House are carried to my account as Superintendantof Light House. I wish to know in what relation I stand to the Light-House.
I am, Sir,   Yr. most obedt servant
W Ellery Collector
A Hamilton EsqrSecry &c.

